ALLOWANCE

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a vehicle headlight with a laser light, spatial light modulator , a controller, a phosphor, a projection lens, the controller controlling the spatial light modulator to modulate the phase distribution of the laser light beam, a diffracted beam and a 0th order diffracted beam are irradiated to the phosphor the 0th order diffracted beam not being spatial light modulated, the controller controlling the spatial light modulator changing the phase, the projection lens having a first and second light beam, where the first light beam mixes with phosphor and provides a low beam headlight distribution, wherein the second light beam is the diffracted beam mixed with phosphor and provides a high beam light distribution as specifically called for the claimed combinations.

However Kushimoto et al. fails to disclose a spatial light modulator, and a low beam that has light generated by the 0th order diffracted beam as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Kushimoto et al. reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T EIDE/Examiner, Art Unit 2875